 
Exhibit 10.1
 
AMENDED AND RESTATED ARTICLES OF INCORPORATION
 
OF
 
SONOSITE, INC.
 
Pursuant to RCW 23B.10.070, the following constitutes the Amended and Restated
Articles of Incorporation of the undersigned, a Washington corporation.  These
Restated Articles of Incorporation correctly set forth the corresponding
provisions of the Articles of Incorporation as heretofore amended and supersede
the original Articles of Incorporation and all amendments thereto.
 
ARTICLE I
 
NAME
 
The name of this corporation (the “Corporation”) is SonoSite, Inc.
 
ARTICLE II
 
REGISTERED OFFICE AND AGENT
 
The address of the Corporation’s registered office in the State of Washington is
520 Pike Street, 26th Floor, Seattle Washington 98101.  The name of the
Corporation’s registered agent at such address is CT Corporation System.
 
ARTICLE III
 
SHARES
 
3.1 AUTHORIZED CAPITAL
 
The total number of shares of stock the Corporation shall have authority to
issue is 56,000,000 shares, of which 50,000,000 shares shall be shares of Common
Stock, par value $0.01 per share (“Common Stock”), and 6,000,000 shares shall be
shares of Preferred Stock, with the par value of $1.00 per share (“Preferred
Stock”).  Unless otherwise provided for pursuant to the authority granted in
Section 3.2, no shareholder of the Corporation shall have any preemptive right
to acquire additional shares of stock or securities convertible into shares of
stock of the Corporation.
 
3.2 PROVISIONS RELATING TO PREFERRED STOCK
 
The Board of Directors is authorized, subject to limitations prescribed by law
and the provisions of this Article III, to provide for the issuance of the
shares of Preferred Stock in series and by filing a certificate pursuant to the
applicable law of the State of Washington, to establish from time to time the
number of shares to be included in each such series, and to fix the designation,
powers, preferences and rights of the shares of each such class or series and
the qualifications, limitations or restrictions thereof.
 
The authority of the Board of Directors with respect to each series shall
include, but not be limited to, determination of the following:
 
(i) the number of shares constituting that series and the distinctive
designation of that series;
 
(ii) the dividend rate on the shares of that series, whether dividends shall be
cumulative, and, if so, from which date or dates, and the relative rights of
priority, if any, of payment of dividends on shares of that series;
 
(iii) whether that series shall have voting rights; in addition to the voting
rights provided by law, and, if so, the terms of such voting rights;
 
(iv) whether that series shall have conversion privileges, and, if so, the terms
and conditions of such conversion privileges, including provision for adjustment
of the conversion rate in such events as the Board of Directors shall determine;
 
(v) whether or not the shares of that series shall be redeemable, and, if so,
the terms and conditions of such redemption, including the date or dates upon or
after which they shall be redeemable, and the amount per share payable in case
of redemption, which amount may vary under different conditions and at different
redemption dates;
 
(vi) whether that series shall have a sinking fund for the redemption or
purchase of shares of that series, and, if so, the terms and amount of such
sinking fund;
 
(vii) the rights of the shares of that series in the event of voluntary or
involuntary liquidation, dissolution or winding up of the Corporation, and the
relative rights of priority, if any, of payment of shares of that series;
 
(viii) any other relative rights, preferences and limitations of that series;
and
 
(ix) the extent, if any, to which any committee of the Board of Directors may
fix the designations and any of the preferences or rights of the shares of such
class or series relating to dividends, redemption, dissolution, and distribution
of assets of the Corporation or the conversion into or exchange of such shares
of any other class or classes or series of such class or authorize the increase
or decrease in the shares of such class or series.
 
3.3 PROVISIONS RELATING TO COMMON STOCK
 
(i) Subject to any preferential rights granted to any series of Preferred Stock,
holders of Common Stock shall be entitled to receive such dividends as may be
declared thereon from time to time by the Board of Directors in its discretion
from any assets legally available for the payment of dividends.
 
(ii) In the event of the dissolution, liquidation or winding up of the
Corporation, whether voluntary or involuntary, after distribution to the holders
of all shares of Preferred Stock shall be entitled to a preference over the
holders of Common Stock of the full preferential amounts to which the holders of
Preferred Stock are entitled, the holders of Common Stock shall be entitled to
share ratably in the distribution of the assets of the Corporation or the
proceeds thereof.
 
(iii) Except as herein otherwise expressly provided and as otherwise required by
law, all shares of Common Stock shall have equal voting rights and the holders
of such shares shall have one vote, in person or by proxy, for each share
thereof held.
 
3.4 SHAREHOLDER QUORUM REQUIREMENTS
 
At each meeting of shareholders, except as otherwise expressly required by law,
shareholders holding one-third of the shares of the stock of the Corporation
issued and outstanding, and entitled to vote thereat, shall be present in person
or by proxy to constitute a quorum for transaction of business.
 
3.5 DESIGNATION OF SERIES A PARTICIPATING CUMULATIVE PREFERRED STOCK
 
The shares of such series shall be designated as “Series A Participating
Cumulative Preferred Stock” (the “Series A Preferred Stock”) par value $1.00 per
share.  The number of shares initially constituting the Series A Preferred Stock
shall be 500,000; provided, however, that, if more than a total of 500,000
shares of Series A Preferred Stock shall be issuable upon the exercise of Rights
(the “Rights”) issued pursuant to the Rights Agreement dated as of April 6,
1998, between the Corporation and First Chicago Trust Company of New York, as
Rights Agent (the “Rights Agreement”), the Board of Directors of the
corporation, pursuant to RCW 23B.06.020, shall direct by resolution or
resolutions that a certificate be properly executed and filed as required by RCW
23B.06.020, providing for the total number of shares of Series A Preferred Stock
authorized to be issued to be increased (to the extent that the Articles of
Incorporation then permits) to the largest number of whole shares (rounded up to
the nearest whole number) issuable upon exercise of such Rights.
 
3.5.1 DIVIDENDS OR DISTRIBUTION
 
(a) Subject to the prior and superior rights of the holders of shares of any
other series of Preferred Stock or other class of capital stock of the
Corporation ranking prior and superior to the shares of Series A Preferred Stock
with respect to dividends, the holders of shares of the Series A Preferred Stock
shall be entitled to receive, when, as and if declared by the Board of
Directors, out of the assets of the Corporation legally available therefor,
(1) quarterly dividends payable in cash on the last day of each fiscal quarter
in each year, or such other dates as the Board of Directors of the Corporation
shall approve (each such date being referred to herein as a “Quarterly Dividend
Payment Date”), commencing on the first Quarterly Dividend Payment Date after
the first issuance of a share or a fraction of a share of Series A Preferred
Stock, in the amount of $.01 per whole share (rounded to the nearest cent) less
the amount of all cash dividends declared on the Series A Preferred Stock
pursuant to the following clause (2) since the immediately preceding Quarterly
Dividend Payment Date or, with respect to the first Quarterly Dividend Payment
Date, since the first issuance of any share or fraction of a share of Series A
Preferred Stock (the total of which shall not, in any event, be less than zero)
and (3) dividends payable in cash on the payment date for each cash dividend
declared on the Common Stock in an amount per whole share (rounded to the
nearest cent) equal to the Formula Number (as hereinafter defined) then in
effect times the cash dividends then to be paid on each share of Common
Stock.  In addition, if the Corporation shall pay any dividend or make any
distribution on the Common Stock payable in assets, securities or other forms of
noncash consideration (other than dividends or distributions solely in shares of
Common Stock), then, in each such case, the Corporation shall simultaneously pay
or make on each outstanding whole share of Series A Preferred Stock a dividend
or distribution in like kind equal to the Formula Number then in effect times
such dividend or distribution on each share of the Common Stock.  As used
herein, the “Formula Number” shall be 100; provided, however, that, if at any
time after June 26, 1992, the Corporation shall (i) declare or pay any dividend
on the Common Stock payable in shares of Common Stock or make any distribution
on the Common Stock in shares of Common Stock, (ii) subdivide (by a stock split
or otherwise) the outstanding shares of Common Stock into a larger number of
shares of Common Stock or (iii) combine (by a reverse stock split or otherwise)
the outstanding shares of Common Stock into a smaller number of shares of Common
Stock, then in each such event the Formula Number shall be adjusted to a number
determined by multiplying the Formula Number in effect immediately prior to such
event by a fraction, the numerator of which is the number of shares of Common
Stock that are outstanding immediately after such event and the denominator of
which is the number of shares of Common Stock that are outstanding immediately
prior to such event (and rounding the result to the nearest whole number); and
provided further, that, if at any time after April 6, 1998 the Corporation shall
issue any shares of its capital stock in a merger, reclassification or change of
the outstanding shares of Common Stock, then in each such event the Formula
Number shall be appropriately adjusted to reflect such merger, reclassification
or change so that each share of Preferred Stock continues to be the economic
equivalent of a Formula Number of shares of Common Stock prior to such merger,
reclassification or change.
 
(b) The Corporation shall declare a dividend or distribution on the Series A
Preferred Stock as provided in Section 3.5.1(a) immediately prior to or at the
same time it declares a dividend or distribution on the Common Stock (other than
a dividend or distribution solely in shares of Common Stock); provided, however,
that, in the event no dividend or distribution (other than a dividend or
distribution in shares of Common Stock) shall have been declared on the Common
Stock during the period between any Quarterly Dividend Payment Date and the next
subsequent Quarterly Dividend Payment Date, a dividend of $.01 per share on the
Series A Preferred Stock shall nevertheless be payable on such subsequent
Quarterly Dividend Payment Date.  The Board of Directors may fix a record date
for the determination of holders of shares of Series A Preferred Stock entitled
to receive a dividend or distribution declared thereon, which record date shall
be the same as the record date for any corresponding dividend or distribution on
the Common Stock.
 
(c) Dividends shall begin to accrue and be cumulative on outstanding shares of
Series A Preferred Stock from and after the Quarterly Dividend Payment Date next
preceding the date of original issue of such shares of Series A Preferred Stock;
provided, however, that dividends on such shares that are originally issued
after the record date for the determination of holders of shares of Series A
Preferred Stock entitled to receive a quarterly dividend and on or prior to the
next succeeding Quarterly Dividend Payment Date shall begin to accrue and be
cumulative from and after such Quarterly Dividend Payment Date.  Notwithstanding
the foregoing, dividends on shares of Series A Preferred Stock that are
originally issued prior to the record date for the first Quarterly Dividend
Payment shall be calculated as if cumulative from and after the last day of the
fiscal quarter (or such other Quarterly Dividend Payment Date as the Board of
Directors of the Corporation shall approve), next preceding the date of original
issuance of such shares.  Accrued but unpaid dividends shall not bear
interest.  Dividends paid on the shares of Series A Preferred Stock in an amount
less than the total amount of such dividends at the time accrued and payable on
such shares shall be allocated pro rata on a share-by-share basis among all such
shares at the time outstanding.
 
(d) So long as any shares of the Series A Preferred Stock are outstanding, no
dividends or other distributions shall be declared, paid or distributed, or set
aside for payment or distribution, on the Common Stock unless, in each case, the
dividend required by this Section 3.5.1 to be declared on the Series A Preferred
Stock shall have been declared.
 
(e) The holders of the shares of Series A Preferred Stock shall not be entitled
to receive any dividends or other distributions except as provided herein.
 
3.5.2 VOTING RIGHTS
 
The holders of shares of Series A Preferred Stock shall have the following
voting rights:
 
(a) Each holder of Series A, Preferred Stock shall be entitled to a number of
votes equal to the Formula Number then in effect, for each share of Series A
Preferred Stock held of record on each matter on which holders of the Common
Stock or shareholders generally are entitled to vote, multiplied by the maximum
number of votes per share that any holders of the Common Stock or shareholders
generally then have with respect to such matter (assuming any holding period or
other requirement to vote a greater number of shares is satisfied).
 
(b) Except as otherwise provided herein or by applicable law, the holders of
shares of Series A Preferred Stock and the holders of shares of Common Stock
shall vote together as one class for the election of directors of the
Corporation and on all other matters submitted to a vote of shareholders of the
Corporation.
 
(c) If, at the time of any annual meeting of shareholders for the election of
directors, the equivalent of six quarterly dividends (whether or not
consecutive) payable on any share or shares of Series A Preferred Stock are in
default, the number of directors constituting the Board of Directors of the
Corporation shall be increased by two.  In addition to voting together with the
holders of Common Stock for the election of other directors of the Corporation,
the holders of record of the Series A Preferred Stock, voting separately as a
class to the exclusion of the holders of Common Stock, shall be entitled at said
meeting of shareholders (and at each subsequent annual meeting of shareholders),
unless all dividends in arrears have been paid or declared and set apart for
payment prior thereto, to vote for the election of two directors of the
Corporation, the holders of any Series A Preferred Stock being entitled to cast
a number of votes per share of Series A Preferred Stock equal to the Formula
Number.  Until the default in payments of all dividends that permitted the
election of said directors shall cease to exist, any director who shall have
been so elected pursuant to the next preceding sentence may be removed at any
time, either with or without cause, only by the affirmative vote of the holders
of the shares of Series A Preferred Stock at the time entitled to cast a
majority of the votes entitled to be cast for the election of any such director
at a special meeting of such holders called for that purpose, and any vacancy
thereby created may be filled by the vote of such holders.  If and when such
default shall cease to exist, the holders of the Series A Preferred Stock shall
be divested of the foregoing special voting rights, subject to revesting in the
event of each and every subsequent like default in payments of dividends.  Upon
the termination of the foregoing special voting rights, the terms of office of
all persons who may have been elected directors pursuant to said special voting
rights shall forthwith terminate, and the number of directors constituting the
Board of Directors shall be reduced by two.  The voting rights granted by this
Section 3.5.2(c) shall be in addition to any other voting rights granted to the
holders of the Series A Preferred Stock in this Section 3.5.2.
 
(d) Except as provided herein, in Section 3.5.10 or by applicable law, holders
of Series A Preferred Stock shall have no special voting rights and their
consent shall not be required (except to the extent they are entitled to vote
with holders of Common Stock as set forth herein) for authorizing or taking any
corporate action.
 
3.5.3 CERTAIN RESTRICTIONS
 
(a) Whenever quarterly dividends or other dividends or distributions payable on
the Series A Preferred Stock as provided in Section 3.5.1 are in arrears,
thereafter and until all accrued and unpaid dividends and distributions, whether
or not declared, on shares of Series A Preferred Stock outstanding shall have
been paid in full, the Corporation shall not
 
(i) declare or pay dividends on, make any other distributions on, or redeem or
purchase or otherwise acquire for consideration any shares of stock ranking
junior (either as to dividends or upon liquidation, dissolution or winding up)
to the Series A Preferred Stock;
 
(ii) declare or pay dividends on or make any other distributions on any shares
of stock ranking on a parity (either as to dividends or upon liquidation,
dissolution or winding up) with the Series A Preferred Stock, except dividends
paid ratably on the Series A Preferred Stock and all such parity stock on which
dividends are payable or in arrears in proportion to the total amounts to which
the holders of all such shares are then entitled;
 
(iii) redeem or purchase or otherwise acquire for consideration shares of any
stock ranking on a parity (either as to dividends or upon liquidation,
dissolution or winding up) with the Series A Preferred Stock; provided that the
Corporation may at any time redeem, purchase or otherwise acquire shares of any
such parity stock in exchange for shares of any stock of the Corporation ranking
junior (either as to dividends or upon dissolution, liquidation or winding up)
to the Series A Preferred Stock; or
 
(iv) purchase or otherwise acquire for consideration any shares of Series A
Preferred Stock, or any shares of stock ranking on a parity with the Series A
Preferred Stock, except in accordance with a purchase offer made in writing or
by publication (as determined by the Board of Directors) to all holders of such
shares upon such terms as the Board of Directors, after consideration of the
respective annual dividend rates and other relative rights and preferences of
the respective series and classes, shall determine in good faith will result in
fair and equitable treatment among the respective series or classes.
 
(b) The Corporation shall not permit any subsidiary of the Corporation to
purchase or otherwise acquire for consideration any shares of stock of the
Corporation unless the Corporation could, under paragraph (a) of this
Section 3.5.3, purchase or otherwise acquire such shares at such time and in
such manner.
 
3.5.4 LIQUIDATION RIGHTS
 
Upon the liquidation, dissolution or winding up of the Corporation, whether
voluntary or involuntary, no distribution shall be made (1) to the holders of
shares of stock ranking junior (either as to dividends or upon liquidation,
dissolution or winding up) to the Series A Preferred Stock unless, prior
thereto, the holders of shares of Series A Preferred Stock shall have received
an amount equal to the accrued and unpaid dividends and distributions thereon,
whether or not declared, to the date of such payment, plus an amount equal to
the greater of (a) $.01 per whole share or (b) an aggregate amount per share
equal to the Formula Number then in effect times the aggregate amount to be
distributed per share to holders of Common Stock or (2) to the holders of stock
ranking on a parity (either as to dividends or upon liquidation, dissolution or
winding up) with the Series A Preferred Stock, except distributions made ratably
on the Series A Preferred Stock and all other such parity stock in proportion to
the total amounts to which the holders of all such shares are entitled upon such
liquidation, dissolution or winding up.
 
3.5.5 CONSOLIDATION, MERGER, ETC.
 
In case the Corporation shall enter into any consolidation, merger, combination
or other transaction in which the shares of Common Stock are exchanged for or
changed into other stock or securities, cash or any other property, then in any
such case the then outstanding shares of Series A Preferred Stock shall at the
same time be similarly exchanged or changed into an amount per share equal to
the Formula Number then in effect times the aggregate amount of stock,
securities, cash or any other property (payable in kind), as the case may be,
into which or for which each share of Common Stock is exchanged or changed.  In
the event both this Section 3.5.5 and Section 3.5.1 appear to apply to a
transaction, this Section 3.5.5 will control.
 
3.5.6 NO REDEMPTION; NO SINKING FUND
 
(a) The shares of Series A Preferred Stock shall not be subject to redemption by
the Corporation or at the option of any holder of Series A Preferred Stock;
provided, however, that the Corporation may purchase or otherwise acquire
outstanding shares of Series A Preferred Stock in the open market or by offer to
any holder or holders of shares of Series A Preferred Stock.
 
(b) The shares of Series A Preferred Stock shall not be subject to or entitled
to the operation of a retirement or sinking fund.
 
3.5.7 RANKING
 
The Series A Preferred Stock shall rank junior to all other series of Preferred
Stock of the Corporation, unless the Board of Directors shall specifically
determine otherwise in fixing the powers, preferences and relative,
participating, optional and other special rights of the shares of such series
and the qualifications, limitations and restrictions thereof.
 
3.5.8 FRACTIONAL SHARES
 
The Series A Preferred Stock shall be issuable upon exercise of the Rights
issued pursuant to the Rights Agreement in whole shares or in any fraction of a
share that is one one-hundredth (1/100th) of a share or any integral multiple of
such fraction that shall entitle the holder, in proportion to such holder’s
fractional shares, to receive dividends, exercise voting rights, participate in
distributions and to have the benefit of all other rights of holders of Series A
Preferred Stock.  In lieu of fractional shares, the Corporation, prior to the
first issuance of a share or a fraction of a share of Series A Preferred Stock,
may elect (1) to make a cash payment as provided in the Rights Agreement for
fractions of a share other than one one-hundredth (1/100th) of a share or any
integral multiple thereof or (2) to issue depository receipts evidencing such
authorized fraction of a share of Series A Preferred Stock pursuant to an
appropriate agreement between the Corporation and a depository selected by the
Corporation; provided that such agreement shall provide that the holders of such
depository receipts shall have all the rights, privileges and preferences to
which they are entitled as holders of the Series A Preferred Stock.
 
3.5.9 REACQUIRED SHARES
 
Any shares of Series A Preferred Stock purchased or otherwise acquired by the
Corporation in any manner whatsoever shall be retired and canceled promptly
after the acquisition thereof.  All such shares shall upon their cancellation
become authorized but unissued shares of Preferred Stock, without designation as
to series until such shares are once more designated as part of a particular
series by the Board of Directors pursuant to the provisions of Article III of
the Articles of Incorporation.
 
3.5.10 AMENDMENT
 
None of the powers, preferences and relative, participating, optional and other
special rights of the Series A Preferred Stock as provided herein or in the
Certificate of Incorporation shall be amended in any manner that would alter or
change the powers, preferences, rights or privileges of the holders of Series A
Preferred Stock so as to affect them adversely without the affirmative vote of
the holders of at least 66⅔% of the outstanding shares of Series A Preferred
Stock, voting as a separate class; provided, however, that no such amendment
approved by the holders of at least 66⅔% of the outstanding shares of Series A
Preferred Stock shall be deemed to apply to the powers, preferences, rights or
privileges of any holder of shares of Series A Preferred Stock originally issued
upon exercise of the Rights after the time of such approval without the approval
of such holder.
 
ARTICLE IV

 
SPECIAL MEETING OF SHAREHOLDERS
 
Except as otherwise required by law and subject to the rights of the holders of
the Preferred Stock or any other class or series of stock having a preference
over the Common Stock as to dividends or upon liquidation, special meetings of
shareholders of the Corporation may be called only by holders of two-thirds or
more of the voting power of the then outstanding shares of stock of all classes
and series of the Corporation entitled to vote generally in the election of
Directors (“Voting Stock”), by the Corporation’s Chairman of the Board, by its
President or by the Board of Directors pursuant to a resolution approved by a
majority of the entire Board of Directors or as otherwise provided in the Bylaws
of the Corporation.
 
ARTICLE V

 
LIMITATION OF DIRECTOR LIABILITY
 
5.1 LIMITATION OF LIABILITY
 
To the fullest extent permitted by the Washington Business Corporation Act (the
“Act”), as the same exists or may hereafter be amended, a director of the
Corporation shall not be liable to the Corporation or its shareholders for
conduct as a director.  Any amendments to or repeal of this Article V shall not
adversely affect any right or protection of a director for or with respect to
any acts or omissions of such director occurring prior to such amendment or
repeal.
 
5.2 RESTRICTION ON AMENDMENT
 
In addition to any requirements of law and any other provisions herein or in the
terms of any class or series of stock having a preference over the Common Stock
as to dividends or upon liquidation (and not withstanding that a lesser
percentage may be specified by law), the affirmative vote of the holders of two-
thirds or more of the voting power of the then outstanding Voting Stock, voting
together as a single class, shall be required to amend, alter or repeal any
provision of this Article V.
 
ARTICLE VI

 
INDEMNIFICATION
 
The Corporation may indemnify and hold harmless each individual who is or was
serving as a director, officer, employee or agent of the Corporation or who,
while serving as a director, officer, employee or agent of the Corporation, is
or was serving at the request of the Corporation as a director, officer,
partner, trustee, employee, or agent of another foreign or domestic corporation,
partnership, joint venture, trust, employee benefit plan, or other enterprise,
against any and all liability incurred with respect to any proceeding to which
the individual is or is threatened to be made a party because of such service,
and shall make advances of reasonable expenses with respect to such proceeding,
to the fullest extent permitted by the Act, without regard to the limitations in
RCW 23B.08.510 through 23B.08.550 and 23B.08.560(2); provided that no such
indemnity shall indemnify any director or officer from or on account of (1) acts
or omissions of the director or officer finally adjudged to be intentional
misconduct or a knowing violation of law; (2) conduct of the director or officer
finally adjudged to be in violation of RCW 23B.08.310; or (3) any transaction
with respect to which it was finally adjudged that such director or officer
personally received a benefit in money, property, or services to which the
director or officer was not legally entitled.  To the extent permitted by the
Act, the rights to indemnification and advance of reasonable Expenses conferred
in this Article VI shall not be exclusive of any other right which any
individual may have or hereafter acquire under any statute, provision of the
Bylaws, agreement, vote of shareholders or disinterested directors, or
otherwise.
 
ARTICLE VII

 
DIRECTORS AND OFFICERS
 
7.1 NUMBER OF DIRECTORS
 
The number of directors of the Corporation shall be specified in the Bylaws, and
such number may from time to time be increased or decreased in such manner as
may be prescribed in the Bylaws.  The officers of the Corporation shall be
appointed in such manner as described in the Bylaws.
 
7.2 ELECTION OF DIRECTORS
 
Unless otherwise provided for pursuant to the authority granted in Section 3.2
of Article III hereof, shareholders of the Corporation shall not have the right
to cumulative votes in the election of directors.
 
ARTICLE VIII

 
MERGERS, SHARE EXCHANGES AND OTHER TRANSACTIONS
 
Except as otherwise expressly provided in these Articles of Incorporation, a
merger, share exchange, sale of substantially all of the Corporation’s assets
other than in the regular course of business, or dissolution must be approved by
the affirmative vote of a majority of the Corporation’s outstanding shares
entitled to vote, or if separate voting by voting groups is required, then by
not less than a majority of all the votes entitled to be cast by that voting
group.
 
ARTICLE IX

 
AMENDMENT TO ARTICLES
 
The Corporation reserves the right to amend, alter, change or repeal any
provisions contained in the Articles of Incorporation, in a manner now or
hereafter prescribed by law, and all rights and powers conferred herein on
shareholders and directors are subject to this reserved power.
 
___________________
 
 
These Restated Articles of Incorporation are executed by said corporation by its
duly authorized officer.
 
DATED April 20  ,2010.
 
SONOSITE, INC.
 
By /s/ Kevin M.
Goodwin                                                                
 
Kevin M. Goodwin
 
President and Chief Executive Officer
 
